Exhibit 10.4
 
December 31, 2014
 
Re:       Eos Petro, Inc. Loan and Warrant
 
Dear Vicki P. Rollins:
 
Reference is made to the Loan Agreement effective May 22, 2012, as subsequently
amended (the “Loan”) by and between Eos Petro, Inc., a Nevada corporation and
its wholly-owned subsidiary, Eos Global Petro, Inc. (collectively referred to as
“Eos”) and Vicki P. Rollins (“Lender,” collectively referred to with Eos as the
“Parties”).
 
You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following:
 
1.      The Parties hereby agree that the maturity date of the Loan is extended
to May 15, 2015.
 
2.      The Parties hereby acknowledge that the following is a complete and
accurate summary of the amount loaned to Eos under the Loan, the interest
accruing thereon, the maturity date of the Loan, as amended by this Letter
Agreement, and any consideration given or promised to be given to Lender under
the Loan through the date first written above:
 
Effective May 22, 2012, Eos entered into the Loan to obtain $350,000 from
Lender. The maturity date of the Loan is May 15, 2015, and the Loan does not
accrue any interest. The balance of the Loan at December 31, 2014 is $250,000.
Eos issued to Lender 175,000 warrants to purchase common stock with an exercise
price of $2.50, which expire August 1, 2018. Moreover, Eos issued to Lender an
additional 75,000 warrants to purchase common stock with an exercise price of
$4.00, which expire August 1, 2018. The Loan is secured by a subordinate blanket
security interest in Eos’ collateral. 
 
3.      Acknowledgement of Good Standing.  Parties agree and acknowledge that
any and all Events of Default which may have occurred under the Loan on or prior
to the date hereof are hereby waived, and the Parties further acknowledge that
the Loan, as modified by this letter agreement, is in good standing and full
force and effect as of the date hereof. 
 
 
 

--------------------------------------------------------------------------------

 
 
Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below.  Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.
 
Sincerely,
 
NIKOLAS KONSTANT,
Chairman of the Board of Eos
Petro, Inc., a Nevada
corporation
 
/s/ Nikolas Konstant
 
ACKNOWLEDGED AND AGREED TO AS OF DECEMBER 31, 2014 BY:

   
Vicki P. Rollins
 
 
By: /s/ Vicki Rollins
Name: Vicki P. Rollins
 

 
 
 

--------------------------------------------------------------------------------

 
 